Case 1:19-cv-00472-LJV Document1 Filed 04/10/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHRISTINA COVERT,
Plaintiff,
v. Civil Action No.
COMENITY BANK,
Defendant.

 

bMS

COMPLAINT AND DEMAND FOR JURY TRIAL

I. INTRODUCTION

. This is an action for actual and statutory damages brought by an individual

consumer for Defendant's violations of the Telephone Consumer Protection Act
of 1991 (hereinafter referred to as the “TCPA”).

Il, JURISDICTION AND VENUE
Subject matter jurisdiction of this Court arises under 28 U.S.C.§ 1331,
Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendant
transacts business in the Western District of New York and the conduct
complained of occurred in the Western District of New York

IH. PARTIES

Plaintiff, Christina Covert, is a natural person residing in County of Niagara and
State of New York.

Defendant, Comenity Bank. (“Comenity”) is bank organized and existing under
the laws of the State of Utah.

That at all times relevant herein, Defendant owned, operated and/or controlled
“customer premises equipment” as defined by the TCPA, 47 U.S.C.$153(16), that
originated, routed, and/or terminated telecommunications,
10,

11.

13.

14.

15.

16.

17,

18.

19,

Case 1:19-cv-00472-LJV Document1 Filed 04/10/19 Page 2 of 4

That at all times relevant herein, Plaintiff was and is a “person” as defined by the
TCPA, 47 U.S.C. §153(39).

That at all times relevant herein, Defendant has used the United States mail
service, telephone, telegram and other instrumentalities of interstate and intrastate
commerce to attempt to contact consumers,

That Defendant, at all times relevant herein, engaged in “interstate
communications” as that term is defined by the TCPA, 47 U.S.C. §153(28).

That Defendant, at ail times relevant herein, engaged in “telecommmnications” as
defined by the TCPA, 47 U.S.C. §153(50).

That Defendant, at all times relevant herein, used, controlled and/or operated
“wire communications” as defined by the TCPA, 47 U.S.C. §153(59), that existed
as instrumentalities of interstate and intrastate commerce.

. That Defendant, at all relevant times herein, used, controlled and/or operated

“automatic telephone dialing systems” as defined by the TCPA, 47
U.S.C.§227(a)(1) and 47 C.F.R. 64,1200(f}(2).

The acts of the Defendant alleged hereinafter were performed by its employees
acting within the scope of their actual or apparent authority.

All references to “Defendant” herein shall mean the Defendant or an employee of
said Defendant.

IV. FACTUAL ALLEGATIONS

Upon information and belief, Plaintiff, incurred credit card debt to Comenity for
Bon Ton accounts. This account will be referred to as “the subject debt” in this
complaint.

Upon information and belief, the subject debt was an obligation te pay money
arising out of a transaction in which the money or services which were the subject
of the transaction were primarily for personal, family, or household purposes.

In or about June 2018, Defendant began calling Plaintiff on her cellular telephone
multiple times per day, per week regarding the alleged outstanding subject debt.

In or about June 2018, Plaintiff spoke Defendant and instructed them to stop
calling her and that she found the calls to be harassing.

That despite the above instruction to not call her on her cellular telephone,
Defendant continued to call the Plaintiff on her cellular telephone.
25,

Case 1:19-cv-00472-LJV Document1 Filed 04/10/19 Page 3 of 4

. Many if not ail of the above-mentioned telephone calls were made using an

automatic dialing system as defined by the TCPA and/or transmitted prerecorded
voice messages and/or transmitted messages using an artificial voice.

. Many of the prerecorded messages from the Defendant to the Plaintiff regarding

the Bon Ton account states as follows: this is Comenity Bank calling about a
change in the status about your Bon Ton account. We have been trying to reach
you, it’s important that we speak with you immediately. Please have Christina
Culvert call us at 855-957-3119, again that number is 855-957-3119, thank you
from Comenity Bank.

Despite Plaintiff's request that Defendant stop calling Plaintiff's cellular

telephone, Defendant continued to deliberately call Plaintiff on her cellular
telephone using an automatic dialing system as defined by the TCPA.

. That the calls made by the Defendant rendered Plaintiff's telephone unavailable to

receive incoming calls or to otherwise use during the unwanted calls.

. That Plaintiff was annoyed and upset over the continued calls to her cellular

telephone.

V. COUNT ONE
(Telephone Consumer Protection Act of 1991
and 47 C.F.R. 64.1200, et seq.)

Plaintiff repeats, realleges and incorporates by reference the preceding and
succeeding paragraphs in this complaint as if each of them was reprinted herein
below.

. The Defendant at ali times material and relevant hereto, unfairly, unlawfully,

intentionally, deceptively and/or fraudulently violated the TCPA, 47 U.S.C.§227,
et seq. and 47 C.F.R.64.1200, et seq. and TCPA, 47 U.S.C.§227(b)(1)(A)(iii) by
initiating telephone calls to Plaintiff's telephone using an automatic telephone
dialing system and/or used an artificial and/or prerecorded voice to deliver
messages without having consent of Plaintiff to make such calls and leave such
messages.

. The acts and/or omissions of the Defendant at all times material and relevant

hereto, as described in this complaint, were done unfairly, unlawfully,
intentionally, deceptively and fraudulently and absent bona fide error, lawful
right, legal defense, legal justification or legal excuse.

. As a causally-direct and legally proximate result of the above violations of the

TCPA, the Defendant at all times material and relevant hereto, as described in this
complaint, caused the Plaintiff to sustain damages as a result of their innumerable
Case 1:19-cv-00472-LJV Document1 Filed 04/10/19 Page 4 of 4

telephone calls that harassed, annoyed and abused Plaintiff, and disturbed his
peace and tranquility at home and elsewhere.

29, As a causally-direct and legally proximate result of the above violations of the
TCPA, the Defendant at all times material and relevant hereto, as described in this
complaint, caused the Plaintiff to sustain damages and experience severe
emotional distress,

30. As a causally-direct and legally proximate result of the above violations of the
TCPA, the Defendant at all times material and relevant hereto, as described in this
complaint, is liable to actual damages, statutory damages, treble damages, and
costs,

31. Plaintiff received multiple calls from Defendant using an automatic telephone
dialing system and/or an artificial and/or prerecorded voice entitling Plaintiff to
Five Hundred Dollars and No Cents ($500.00) for each artificial and/or
prerecorded telephone call pursuant to the TCPA, 47 U.S.C.§227(b)(3)(B),

32. The Defendant caused said telephone calls of an artificial and/or prerecorded
nature to be placed willfully and/or knowingly entitling Plaintiff to a maximum of
treble damages pursuant to the TCPA, 47 U.S.C.§227(b)(3).

WHEREFORE, Plaintiff respectfully requests that judgment be entered against
the Defendants for:

(a) Actual damages;
(b) Statutory damages pursuant to 47 U.S.C. $227(b)(3)(B).
(c) Treble damages pursuant to 47 U.S.C. §227(b)(3);

(d) For such other and further relief as may be just and proper.

Dated: April 9, 2019 y ; f
i / fe |

Seth J“Andrews, Esq.

Kenpeth R. Hiller, Esq.

Law Offices of Kenneth Hiller, PLLC

Attorneys for the Plaintiff

6000 North Bailey Ave., Suite 1A

Amherst, NY 14226

(716) 564-3288 phone

(716) 332-1884 fax

Email: sandrews(@kennethhiller.com
khiller@kennethhiller.com

 
